Title: From Thomas Jefferson to Justus Erich Bollmann, 30 April 1803
From: Jefferson, Thomas
To: Bollmann, Justus Erich


          
            Sir
            Washington Apr. 30. 1803.
          
          Understanding that you were withdrawing from the business in which you have been engaged, but not informed as to your future views, I take the liberty of mentioning to you that there is at present no Consul of the US. at Rotterdam, and that I should name you to that office with a perfect satisfaction that it’s functions would be performed by you usefully for the public. you know that no salaries are annexed to those offices, & that the fees are inconsiderable. yet I have observed that no office is more sought after, which I presume proceeds from the incidental business which it brings to a person engaged in a mercantile line. whether this may be within your views, is not for me to say; but I avail myself with satisfaction of this occasion of being useful to you, should the appointment be acceptable.
          The box of Hungary wine, which you were so good as to forward, has been safely recieved, and Capt Lewis, my secretary, who will be in Philadelphia in a few days, will call on you, and discharge it’s amount. Accept my salutations & assurances of respect.
          
            Th: Jefferson
          
        